Citation Nr: 1031248	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of shrapnel wounds to the right knee, to include posttraumatic 
arthritis and muscle injury, prior to October 3, 2006.

2.  Entitlement to a rating in excess of 30 percent for residuals 
of shrapnel wounds to the right knee, status post-total knee 
arthroplasty and muscle injury, since December 1, 2007.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of shrapnel wounds to the left knee, to include posttraumatic 
arthritis and muscle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter is on appeal from a September 2004 decision by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified before the undersigned in July 2008.  A 
transcript of the hearing is of record.

This case was remanded by the Board in September 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's disability 
to the muscles in the right lower extremity have not been 
productive of a moderately severe disability, characterized by 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles has not been shown.  



2.  Prior to October 3, 3006, the Veteran's right knee disorder 
did not result in instability, flexion limited to 15 degrees, 
limitation of extension to 10 degrees, or favorable ankylosis of 
the knee at full extension or in slight flexion between 0 and 10 
degrees. 

3.  Since December 1, 2007, the Veteran's residuals of a right 
knee arthroplasty did not result in chronic residuals consisting 
of severe painful motion or weakness in the affected extremity, 
ankylosis of the knee in flexion between 10 and 20 degrees, 
limitation of extension to 30 degrees or nonunion of the tibia 
and fibula with loose motion.  

4.  An injury to a muscle group in the left lower extremity is 
not shown.

5.  Throughout the course of the appeal, the Veteran's left knee 
posttraumatic arthritis was productive of complaints of pain and 
crepitus while in motion; however, objective evidence of 
instability, ankylosis, limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of shrapnel wounds to the right knee, to include 
posttraumatic arthritis and muscle injury, prior to October 3, 
2006, have not been shown.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5010-5257, 4.73, DC 5314 (2009).

2.  The criteria for a rating in excess of 30 percent for 
residuals of shrapnel wounds to the right knee, status post-total 
knee arthroplasty and muscle injury, since December 1, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262, 
4.73, DC 5314 (2009).

3.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wounds to the left knee, to include 
posttraumatic arthritis and muscle injury have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.56, 4.59, 4.71a, DCs 5010-5257, 4.73, DC 5314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in January 2005 and September 2009.  The Board notes 
that this claim was remanded in September 2008 for further 
development.  Specifically, the Board directed that an additional 
attempt should be made to acquire the Veteran's service treatment 
records and, upon receipt of these records, schedule the Veteran 
for a new VA examination.

With respect to the directive pertaining to obtaining outstanding 
service treatment records, the record shows that the RO/AOJ made 
a clear attempt to secure the service treatment records 
identified in the September 2008 Remand.  In fact, the record 
shows that the RO/AOJ made more than one attempt through varying 
sources.  A negative reply was received from the National 
Personnel Records Center (NPRC) in November 2008 and October 
2009.  However, in January 2009, the Veteran himself located with 
the assistance of the NPRC a portion of the service treatment 
records discussed in the September 2008 (records from Walter Reed 
Army Medical Center, the 106th General Hospital, Japan, and the 
67th Evac.) and submitted copies of the same to VA.  He also 
received a negative reply with regard to records from the 85th 
Evac. Hospital.  The NPRC reported to the AOJ in its November 
2008 correspondence that records from Walson Army Hospital were 
unavailable. 

Normally, a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance.  
Additionally, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, however, the Board determines that the remand was 
substantially complied with.  Specifically, as instructed by the 
Board, the RO made an attempt to acquire the Veteran's service 
treatment records, but a correspondence in November 2008 
indicated that no records were available.  Therefore, the RO took 
all actions as required by the September 2008 remand prior to 
scheduling the Veteran for an examination.  The fact that the 
Veteran, through his own industriousness, was able to acquire the 
service treatment records where the RO failed does not lead to 
the conclusion that the RO did not follow the Board's 
instructions.  

On review of the claims file it is not entirely clear as to 
whether the service treatment records received from the Veteran 
in July 2008 were reviewed as part of the September 2009 
examination.  Notably, the service treatment records were sent 
directly to the Board and there is no indication when they were 
associated with the claims file.  However, after reviewing the 
newly submitted service treatment records, the Board finds that 
the Veteran was not prejudiced by the VA examiner's failure to 
review them, if such occurred.  The Board's September 2008 Remand 
indicated that the outstanding service treatment records would be 
potentially beneficial in helping an examiner determine the exact 
nature of the Veteran's shell fragment wounds of the lower 
extremities.  They were not deemed crucial or necessary for 
performing an adequate examination.  Rather, the Remand order 
clearly noted that a new examination was to be performed whether 
or not new records were to be obtained.  Moreover, the new 
service treatment records merely indicate shrapnel wounds to the 
lower extremities.  They do not identify a muscle injury to the 
lower extremities or any related treatment.  Indeed, as discussed 
below, the September 2009 VA examination fully identifies, 
describes, and discusses in detail the muscle groups that were 
injured by the shell fragment wound.

The Veteran was provided with multiple VA examinations relating 
to his bilateral lower extremity disability.  On appeal, the 
Board remanded this issue for, among other things, a more recent 
examination, which examination was performed in September 2009.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's bilateral knee 
disability since the September 2009 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to base 
a decision with regard to the Veteran's claims.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  Of note, the examiner provided a 
detailed discussion that identified and discussed the muscle 
groups affected by the Veteran's shell fragment wound.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the July 
2008 hearing, the Veterans Law Judge (VLJ) noted that basis of 
the prior determination(s) and noted the element(s) of the 
claim(s) that was/were lacking to substantiate the claim(s) for 
benefits - that is evidence demonstrating increased severity of 
the Veteran's bilateral lower extremity disorder.  In addition, 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  Indeed, 
based on the questions presented at the hearing, the matter was 
Remanded to obtain identified records and afford the Veteran a 
new VA examination.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claim(s) and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claim(s) based on the current record.

Therefore, Board finds the record is ready for review, and that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

Applicable Law for All Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

The VA General Counsel, in a precedential opinion (VAOPGCPREC 23- 
97), held that a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  The 
General Counsel also stated that, when a knee disorder was 
already rated under DC 5257, the Veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 degrees 
or less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.  In addition, 
the General Counsel has held that separate ratings may be granted 
based on limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) of the same knee joint so long as both would 
meet criteria for a compensable rating.  VAOPGCPREC 09-04.

In the case of muscle injuries, for rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in five 
anatomical regions, including six muscle groups in the shoulder 
and arm, three in the forearm and hand, three in the foot and 
leg, six in the pelvic girdle and thigh, and five in the torso 
and neck.  See 38 C.F.R. § 4.55(b) (2009).

When considering the extent of the Veteran's disability, the 
Board must consider three aspects of the injury: (1) the type of 
injury; (2) the treatment history and complaints related to the 
injury; and (3) the current objective findings.  Based on the 
findings related to these three aspects, the disability will be 
rated as one which is "slight," "moderate," "moderately 
severe," or "severe."  38 C.F.R. § 4.56 (2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran suffered shrapnel wounds to both knees 
in June 1967.  Although he was originally rated at 10 percent for 
bilateral scars only, his disabilities were recharacterized in a 
February 1970 rating decision, rating him at 10 percent for the 
left knee and 20 percent for the right knee on the basis of 
injuries to muscle group XII.  This particular muscle group 
affects dorsiflexion of the foot, extension of the toes, and 
stabilization of the arch.  It involves the anterior muscles of 
the leg, to include the tibialis anterior; extensor digitorum 
longus, extensor hallucis longus and peroneus tertius.  38 C.F.R. 
§ 4.73, DC 5312.  

Additionally, in a February 1990 rating decision, the RO conceded 
that the Veteran's bilateral knee arthritis was also 
posttraumatic in nature, but determined that a separate 
evaluation was not warranted, because limitation of motion was 
not shown.  

The Board notes that all disabilities, including those arising 
from a single disease entity, are to be rated separately unless 
the conditions constitute the same disability or the same 
manifestation.  See 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
of or overlapping; the Court has held that the appellant is 
entitled to a combined rating where the symptomatology is 
distinct and separate.  Id. at 262.

As muscle group XII affects motion of the ankle and toes, it 
would constitute a different disability than arthritis of the 
knee.  However, as will be discussed below, the Board determines 
that the Veteran's muscle injury and knee arthritis constitute 
the same disability, and separate ratings are not for application 
because, according to a Veteran's VA examination in September 
2009, there are no muscle injuries to muscle group XII.  


Instead, the evidence indicates that the Veteran's muscle 
injuries were in muscle group XIV, which controls extension of 
the knee; simultaneous flexion of hip and flexion of knee; 
tension of fascia lata and iliotibial (Massiat's) band, acting 
with XVII in postural support of the body; and acting with 
hamstrings in synchronizing hip and knee.  Therefore, unlike 
muscle group XII, this muscle group controls knee functioning, 
and separate ratings for arthritis of the right knee and for 
muscle group XIV would constitute pyramiding, and is not allowed.  

Entitlement to an Increased Rating for a Right Knee Disability 

On October 3, 2006 (and during the course of the appeal), the 
Veteran underwent a right knee arthroplasty.  Pursuant to 
Diagnostic Code 5055, the RO granted a 100 percent disability 
rating for convalescence from the October 3, 2006 until December 
1, 2007.  From that point forward, he was assigned a 30 percent 
rating.  Therefore, the Board considers entitlement to an 
increased rating for his right knee for the periods prior to 
October 3, 2006 and since December 1, 2007.  

Muscle Group Injury

Prior to October 3, 2006, the Veteran was rated at 20 percent for 
an injury to muscle group XII under 38 C.F.R. § 4.73, DC 5312, 
which characterizes his injury as "moderately severe"  In order 
to warrant a rating in excess of 20 percent, the evidence must 
show a disability that is "severe" (30 percent).  

However, as noted above, the evidence that the Veteran's injury 
is not to muscle group XII, but rather to muscle group XIV, in 
the thigh region.  Specifically, at his VA examination in 
September 2009, the examiner noted the area injured as the right 
thigh, and specifically in muscle group XIV.  An X-ray confirmed 
the presence of shell fragments in the soft tissue near the right 
femur.  As such, the Veteran's muscle injury is more 
appropriately rated under 38 C.F.R. § 4.73, DC 5314.  Under this 
diagnostic code, in order to warrant a higher (30 percent) rating 
under this diagnostic code, the evidence must show a disability 
that is "moderately severe."  

Under 38 C.F.R. § 4.56(d) (2009), moderately severe muscle 
disability is for application when the evidence indicates a type 
of injury that is a "through-and-through" or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing of 
soft parts, and intramuscular scarring.

History of treatment and complaints for a moderately severe 
injury may be shown by evidence of prolonged periods of 
hospitalization for treatment of the wound, or consistent 
complaints of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain or impairment of coordination or 
uncertainty of movement to a level that indicates an inability to 
keep up with work requirements.

Finally, objective findings for a moderately severe muscle injury 
include evidence of entrance and (if present) exit scars 
indicating the track of the missile through one of more muscle 
groups, indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56 (d)(3)(i-iii) (2009).

Here, the criteria for an increase rating based on a muscle 
injury prior to October 4, 2006, have not been met.  First, 
despite the RO's earlier findings that the injury was moderately 
severe, the evidence does not indicate the wound was any more 
than moderate in severity.   While the Veteran's service 
treatment records indicate multiple fragment wounds to both lower 
extremities that were "minimally" debrided, there was no 
evidence of sloughing or prolonged infection.  Parenthetically, 
as a change in the description of the wound does amount to a 
reduction in rating, the Board notes that there is no violation 
of the tenets of 38 C.F.R. § 3.105.

Next, the evidence does not indicate that the muscle injury to 
his right thigh caused prolonged periods of hospitalization, loss 
of power, weakness, or any impairment of coordination.  In fact, 
much of the Veteran's hospitalization was focused on fragment 
wounds to other areas of his body, i.e., upper left extremity.  
Meanwhile, treatment to the musculature in his right leg was not 
mentioned beyond incisions made to both knees.  Additionally, a 
VA treatment note in September 1968 indicated that he was 
experiencing sensitivity in the upper right thigh, but he did not 
complain of any weakness or incoordination and did not complain 
about symptoms in muscle group XII or XIV.  

Finally, the evidence does not indicate objective evidence of a 
moderately severe muscle injury.  Specifically, a scar on the 
right thigh was noted at a VA examination in October 1969.  
However, no muscle loss was observed.  Additionally, at a VA 
examination in September 2009, the examiner noted normal strength 
with no intermuscular scarring, and there were no residuals of 
nerve, tendon or bone damage, nor was there any loss of muscle 
substance or limitation of motion of the knee joint due to the 
muscle injury.  

Moreover, the evidence does not indicate any neurological deficit 
is to the point where it has caused a decrease in muscle 
functioning, such neurological deficit would not be at a 
compensable level.  See 38 C.F.R. § 4.124a, DC 8526 (2009).
Therefore, given the weight of the evidence, the Board concludes 
that the grenade fragment wound to the Veteran's right lower 
extremity is more properly characterized as moderate, rather than 
moderately severe.  

Next, after the Veteran underwent his right knee arthroplasty in 
October 2006, he was assigned a 30 percent disability rating 
under 38 C.F.R. § 4.71a, DC 5055, the minimum rating for a 
prosthetic knee replacement.  Thus, in order to warrant a rating 
in excess of 30 percent based on the injury to muscle group XIV, 
the evidence must show an injury that is "severe" in nature (40 
percent under DC 5314).  However, since the Board has already 
concluded that the Veteran's injury is not even of a moderately 
severe nature, the evidence also does not support a rating in 
excess of 30 percent since December 1, 2007.  

Consequently, the criteria for a rating for a right knee 
disability based on an injury to muscle group XIV in the right 
thigh in excess of 20 percent prior to October 3, 2006 and in 
excess of 30 percent since December 1, 2007 have not been met.


Entitlement to a Rating in Excess of 20 percent prior to October 
3, 2006
Based on Arthritis of the Right Knee

As noted above, prior to October 3, 2006, the Veteran was rated 
at 20 percent for his right knee disability.  In order to warrant 
a rating in excess of 20 percent based on his posttraumatic 
arthritis in the right knee based on limitation of flexion, the 
evidence must show: 
*	flexion limited to 15 degrees (30 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

The Board again notes that it is impermissible to assign a 
separate rating for the orthopedic manifestations of the shell 
fragment wound in addition to the muscular 
symptoms/manifestations.  The 20 percent rating assigned for a 
muscle injury (now identified as muscle group XIV) related to the 
function of the knee.  The question before the Board is therefore 
limited to whether a higher rating could be assigned for the 
orthopedic manifestations versus those related to the muscular 
manifestations.  

In this case, the evidence does not indicate that a rating in 
excess of 20 percent is warranted based on limitation of motion 
prior to October 3, 2006.  First, flexion of the right knee was 
not limited to 15 degrees.  Specifically, at evaluations in June 
and December 2004, he had a flexion of 105 degrees in each case, 
with pain only upon full flexion.  Moreover, he exhibited 100 
degrees of flexion in June 2005 and 125 degrees of flexion in 
September 2005.

In fact, the most limited ranges of motion observed during this 
time period were at his VA examination in January 2005, where his 
flexion was 90 degrees with pain, and at a subsequent evaluation 
in October 2006, where his flexion was limited to 60 degrees.  
However, even in these most limiting situations, flexion was not 
shown to be limited to 15 degrees.  Therefore, an increased 
rating is not warranted on this basis.  

Similarly, a separate rating based on limitation of extension is 
not for application.  Here, the Veteran has displayed a 
limitation of flexion of 5 degrees in June 2004 and in September 
2005.  On all other occasions where extension was measured, his 
extension was not as limited.  Of particular note, his extension 
was observed to be 0 degrees at his VA examination in January 
2005.  Finally, ankylosis was not shown at any point in time.  
Therefore, an increased rating is not warranted on these bases.

The Board has also considered a functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, an increased evaluation for the 
Veteran's service-connected right knee disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are contemplated by the 
20 percent rating already assigned this knee.  

Specifically, the January 2005 VA examination clearly indicated 
that the limitation of flexion due to Veteran's complaints of 
pain was taken into consideration.  In fact, the examiner 
specifically mentioned that attempts to move his knee beyond the 
above ranges of motion was not possible due to increased pain and 
tightness.  Moreover, the examiner also noted the additional 
weakness and stiffness upon repetitive motion, but the evidence 
does not indicate that there was additional loss in range of 
motion.  Based on these observations, the Board concludes that 
the effect of this symptomatology is already contemplated in his 
assigned 20 percent disability evaluation for his right knee.

Next, the Board considers whether a separate rating based on 
instability under DC 5257.  In order to warrant a rating based 
this diagnostic code, there must be evidence of slight recurrent 
subluxation or lateral instability (separate 10 percent rating).  
However, a separate rating is not warranted based on the evidence 
of record.


Specifically, at a private evaluation in June 2004, no 
instability was observed.  Moreover, at his VA examination in 
January 2005, his knee was examined for evidence of instability, 
dislocation or subluxation, but no such evidence was observed.  
Therefore, a separate rating is not warranted on this basis.

Overall, as the disability in the Veteran's right knee is not 
limited in motion to 10 degrees of extension or 15 degrees of 
flexion, and since dislocation or subluxation has not been shown, 
the criteria for an increased rating for his right knee 
disability have not been met.

Entitlement to a Rating in Excess of 30 percent since December 1, 
2007 Based on Residuals of a Total Right Knee Arthroplasty

As noted above, in October 2006, the Veteran had his right knee 
replaced, and he was subsequently given a 30 percent rating under 
38 C.F.R. § 5055, the minimum rating for residuals of a total 
knee arthroplasty.  However, a rating in excess of 30 percent may 
be assigned under DC 5055, or by analogy under DCs 5256, 5261 or 
5262.  Therefore, in order to be entitled to a rating in excess 
of 30 percent, the evidence since December 1, 2007, must show:
*	chronic residuals consisting of severe painful motion or 
weakness in the affected extremity (60 percent under DC 
5055); 
*	ankylosis of the knee in flexion between 10 and 20 degrees 
(40 percent under DC 5256); 
*	limitation of extension to 30 degrees (40 percent under DC 
5261); or
*	nonunion of the tibia and fibula, with loose motion, 
requiring a brace (40 percent under DC 5262).

Here, a rating in excess of 30 percent since December 1, 2007 is 
not warranted.  First, the evidence has not shown chronic 
residuals in the form of severe painful motion or weakness in the 
affected extremity.  Specifically, at an outpatient evaluation in 
November 2007, the Veteran stated that he experienced "rare low 
level pain," but was taking no pain medication.  He demonstrated 
no limp and needed no support in order to ambulate.  Moreover, at 
his September 2009 VA examination, no weakness or stiffness was 
noted.  Although the Veteran complained of pain, it was not 
severe with the occasion of occasional flare-ups that occur 
approximately once every 3 to 4 months.  Therefore, an increased 
rating is not warranted on this basis.  

Next, the evidence does not show ankylosis of the knee in flexion 
or limitation of extension to 30 degrees.  Here, at his November 
2007 evaluation, his range of motion in the right knee was from 0 
degrees of extension to 115 degrees of flexion.  Moreover, at his 
VA examination in September 2009, his right knee had 0 degrees of 
extension and 105 degrees of flexion.  Ankylosis was not shown.  
Further, given the fact that the ranges of motion demonstrated by 
the Veteran would fail to warrant even compensable ratings under 
Diagnostic Codes 520 and 5261, a higher (40 percent) rating based 
on a combined rating would be unwarranted.  See 38 C.F.R. § 4.25.  
An increased rating is therefore not warranted based on 
limitation of motion or ankylosis.  

As was the case above, the Board has also considered a functional 
loss due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness under DeLuca, 8 Vet. App. at 206-7.  
However, an increased evaluation for the Veteran's service-
connected right knee disability is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are contemplated by the 30 percent rating 
already assigned this knee.  

First, symptoms such as severe painful motion and weakness in the 
affected extremity are specifically noted as a factor necessary 
for an increased rating under DC 5055.  Moreover, at his 
September 2009 VA examination, the examiner noted that pain was 
present with motion.  However, the pain was not characterized as 
"severe", and it did not appear that the joint pain restricted 
range of motion in a way not contemplated by the diagnostic 
codes.  Therefore, based on these observations, the Board 
concludes that the effect of this symptomatology is already 
contemplated in his currently assigned 30 percent disability 
evaluation for his right knee.



Finally, the evidence has not indicated nonunion of the tibia and 
fibula with loose motion.  Specifically, at his September 2009 VA 
examination, there were no episodes of dislocation or 
instability.  Therefore, an increased rating is not warranted on 
this basis.

In conclusion, the evidence does not indicate that the Veteran's 
right knee disability warrants a rating in excess of 20 percent 
prior to October 3, 2006 or in excess of 30 percent since 
December 1, 2007.  

Entitlement to an Increased Rating for a Left Knee Disability 

Throughout the entire course of the appeal, the Veteran has been 
rated at 10 percent for residuals of a shell fragment wound with 
posttraumatic arthritis and injury to muscle group XII under 38 
C.F.R. § 4.73, DC 5312, which characterizes his injury as 
"moderate."  Accordingly, the Board first considers entitlement 
to a rating in excess of 10 percent based on a muscle injury.  

Muscle Group Injury

In order to warrant a rating in excess of 10 percent under DC 
5312, the evidence must show a disability that is "moderately 
severe" (20 percent).  However, the evidence does not indicate 
the presence of a muscle injury to the left leg.  The Veteran's 
service treatment records indicate that he was struck in both 
knees by shell fragments which resulted in bilateral fractures to 
the patellae.  However, there was no competent evidence of actual 
muscular injury of the left lower extremity.  Moreover, the most 
substantial treatment he received to his left knee was an 
arthrotomy, and there was no treatment to the musculature.

On this matter, the Board places substantial weight on the 
observations of VA examiner in September 2009, who observed no 
muscle injury to the left thigh.  The examiner specifically 
concluded that there no shell fragments on the left thigh 
muscles, but were "around the knee joint only."  

Therefore, given these observations, the evidence does not 
support a rating in excess of 10 percent based on a muscular 
injury to the left lower extremity.  

Entitlement to a Rating in Excess of 10 Percent Based on 
Arthritis of the Left Knee

As noted above, the Veteran is currently rated at 10 percent for 
his left knee disability.  In order to warrant an increased 
rating based on his diagnosed posttraumatic arthritis, the 
evidence must show: 
*	flexion limited to 30 degrees (20 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

Here, however, a rating in excess of 10 percent is not warranted 
based on the evidence of record.  First, flexion limited to 30 
degrees or extension limited to 10 degrees has not been shown.  
Specifically, in June 2004, his range of motion was limited to 
105 degrees of flexion and 5 degrees of extension.  Moreover, in 
December 2004, his range of motion was from 0 degrees of 
extension to 115 degrees of flexion.  

Additionally, throughout 2005, including his VA examination in 
January 2005, his extension was consistently 0, and the lowest 
flexion he exhibited that year was 100 degrees.  Moreover, while 
the Veteran voiced his desire for a left knee replacement in 
2008, a VA examination in September 2009 reflected that his 
extension remained at 0 degrees and his flexion was still 115 
degrees, although pain began at 105 degrees.  Moreover, 
throughout the course of the appeal, ankylosis was not shown.  
Therefore, an increased rating is not warranted on these bases.  

Regarding functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness under DeLuca, 8 
Vet. App. at 206-7, an increased evaluation for the Veteran's 
service-connected left knee disability is not warranted on the 
basis of functional loss due to pain or weakness, as the 
Veteran's symptoms are contemplated by the 10 percent rating 
already assigned for his left knee.  

Specifically, the September 2009 VA examination indicates that 
the examiner considered the limitations based on pain experienced 
by the Veteran.  In fact, the examiner specifically noted that 
these conditions did not affect the motion of the joint.  
Moreover, the examiner also noted the additional weakness and 
stiffness upon repetitive motion, but the evidence does not 
indicate that there was additional loss in range of motion.  
Based on these observations, the Board concludes that the effect 
of this symptomatology is already contemplated in his currently 
assigned 10 percent disability evaluation for his left knee.

As was the case with his right knee, the Board has considered 
whether a separate rating based on instability under DC 5257 is 
for application.  In order to warrant a rating based this 
diagnostic code, there must be evidence of slight recurrent 
subluxation or lateral instability (separate 10 percent rating).  
However, a separate rating is not warranted based on the evidence 
of record.

Specifically, at his VA examination in January 2005, there was no 
appreciable laxity of instability observed.  Additionally, at an 
outpatient evaluation in November 2008, no laxity or pain with 
valgus or varus stress was noted.  Finally, at his September 2009 
VA examination, there were no episodes of subluxation or 
dislocation.  Therefore, a separate rating is not warranted on 
this basis.

Overall, as the disability in the Veteran's left knee is not 
limited in motion to 10 degrees of extension or 30 degrees of 
flexion, and since dislocation or subluxation has not been shown, 
the criteria for an increased rating for his left knee disability 
have not been met.

With respect to all the Veteran's claims, the Board has also 
considered his statements that his disabilities are worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability to his knees 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's bilateral knee disability has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran was employed full time with the 
exception of the time for which he received a 100 percent rating 
for convalescence.  Moreover, the Board concludes that the rating 
criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted.  

Additionally, although the Veteran has submitted evidence of a 
medical disability, and made a claim for the highest rating 
possible, he has not submitted evidence of unemployability, or 
claimed to be unemployable.  The Veteran reported that he was 
fully employed when he was examined in September 2009.  
Therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to his service-
connected disability has not been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeals are denied.




(CONTINUED NEXT PAGE)




ORDER

A rating in excess of 20 percent for residuals of shrapnel wounds 
to the right knee, to include posttraumatic arthritis and muscle 
injury, prior to October 3, 2006 is denied.

A rating in excess of 30 percent for residuals of shrapnel wounds 
to the right knee, status post-total knee arthroplasty and muscle 
injury, since December 1, 2007 is denied.

A rating in excess of 10 percent for residuals of shrapnel wounds 
to the left knee, to include posttraumatic arthritis and muscle 
injury is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


